DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 arguing against the art rejections of at least independent claims 1, 15, have been fully considered but they are not persuasive. The references to Zhao et al. (‘131’) and Hansen (‘000) disclose the newly claimed “and time domain positions of the downlink reception beam trainings signals in a subframe”.

Applicant argues that Zhao et al. does not disclose that the CSI-RS is received based on a time domain position of CSI-RS in a subframe. 
Examiner Response: In Zhao et al., Fig. 6, 9 stapes S602, S904 “repeatedly broadcast downlink training sequence” is shown in Fig. 7, a downlink training sequence is repeatedly broadcast (transmitted) P times to a UE (e.g. UE1), lines 1-4 of [0045[ and the training sequence is for example a CCI-RS [0042]-[0043].
A UE in Zhao et al. receives (in response to S602 or S904 and as described in at least [0045]) downlink reception beam training signals sent by the fist device (base station 100), based on the downlink reception  beam training trigger notification message (S601 or S903) and time domain positions of the downlink reception beam training signals in a subframe (refer to Fig. 7, implicit time domain positions of the P times (repeatedly) transmitted training signal. The claimed subframe comprises the duration of the P times transmission interval ([0145] of the instant application specification provides examples of what a subframe may be). Note that UE1 (for example) uses w1, w2,…wp as its receiving weight vector during respective time domain positions of the downlink reception bema training signals to estimate equivalent channel coefficients [0045]).

Regarding the art rejection based on Hansen, Applicant argues that the Office Action asserts that the BRP-Response is equivalent to the downlink reception beam training trigger and the downlink beam training signal, and that is not reasonable. 

Examiner reviewed the art rejection based on Hansen and notes that B53 (402) of Fig. 9 is interpreted as corresponding to the trigger and the training signals within 310 PHY-BRP correspond to the beam training signals (in the past art rejection the beam training signals correspond to 310 PHY-BRP or BRP 300, for simplicity in this action the beam training signals correspond to the beam training signals of  310 PHY-BRP [0011] beam refinement refines reception beams (transmission and/or reception) of a receiver (the initiator 420 of Fig. 9).

Applicant argues that Hansen does not disclose “a downlink reception beam
training trigger notification message” and “receiving downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message and time domain positions of the downlink reception beam training signals in a subframe.

Examiner disagrees, as pointed out above B53 (402) of Fig. 9 corresponds to the trigger notification message and 310 PHY-BRP to the training signals. Fig. 9, the initiator 420 (STA, mobile) receives training signals of PHY-BRP 310 (shown in more detail in Fig. 5) in implicit respective time domain positions. 

Applicant’s arguments with respect to amended claim 18, have been considered (cited references do not disclose the amended part of claim 18)  but are moot in view of the new grounds of rejection.

The 09/06/2022 amendment to claims 23, 24, 26 overcomes the 35 U.S.C. 112(b) rejections of those claims.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4, 6, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (U.S. 2018/0302131).
With respect to claim 1. Zhao et al. disclose: 
A method for training downlink beams, comprising: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 6 or Fig 9, S601 (or S903) received by a particular UE, at least lines 1-8 of [0042 or the subframes (time period(s)) when CSI-RS is transmitted (approximated end of [0042]), [0079]. Downlink reception beam training takes place in S603 (S905) at least [0047], [0079]); receiving downlink reception beam training signals sent by the first device (reception by the UE of downlink training signals of S602 (or S904), based on the downlink reception beam training trigger notification message (e.g.. Fig. 7 reception by UE1 of the downlink training signals transmitted P times using omni antenna pattern, [0043]) and time domain positions of the downlink reception beam training signals in a subframe (Fig. 7, implicit time domain positions of the P times (repeatedly) transmitted training signal. The claimed subframe comprises the duration of the P times transmission interval. UE1 , for example, receives the downlink reception beam training signals based on S601 or S903 and the time domain positions of the repeatedly (P times) transmitted training signal as shown in Fig. 7 to estimate equivalent channel coefficients [0045]); and performing a downlink reception beam training based on the downlink reception beam training signals (S603 or S905, [0047] determination of the best receiving weight vector of the UE corresponds to the claimed downlink reception beam training, [0022], [0025]); wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training ([0042] the trigger notification (of S601 or S903 indicates that the downlink reception beam training signals exist (for example according to the signaled time period for transmitting the downlink training sequence and/or the number of times of transmitting the downlink sequence) , wherein the performing the downlink reception beam training based on the downlink reception beam training signals comprises: performing the downlink reception beam training based on the downlink reception beam training signals in the case that the beam receiving beam training trigger notification message applies (it applies for the particular trained UE of Fig. 6 (or the requesting UE of Fig. 9, S902); wherein an effective time point of the downlink reception beam training trigger notification message is a time point of receiving the downlink reception beam training trigger 2Serial No. 16/324,880Atty. Dkt. No. 631924-5/DNZ/B-9890PCTnotification message plus a time interval (the claimed effective time point is interpreted as the time point when transmission of the downlink training sequence(s) starts compared to the reception of the downlink training information e.g. the time between receiving the information within S601 and S602 from the point of view of the UE or the time between receiving the information within SS903 and S905 from the point of view of the UE or the time between the UE receives the time information within S601 or S903 and the time period it receives a “first” transmitted training sequence of S602 or S905. Note that time period is indicated by the first device (BS) to the UE within the signal of S601 or S903)), wherein the time interval is appointed by a second device and the first device or determined by the first device (it is at least determined by the first device (BS) of Fig. 6, Fig. 9 which informs the UE of the time period or subframes for transmitting of the downlink training sequence(s) [0042]).
With respect to claim 2, Zhao et al. disclose: 
wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device (Fig. 9, S902 [0079]); 
and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.

With respect to claim 4, Zhao et al. disclose:
wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through downlink control information DCI or a dedicated trigger signaling (dedicated trigger signaling through the signaling of the broadcast channel, lines 1-4 of [0042] e.g. broadcast control channel (BCCH) disclosed in [0042]).

With respect to claim 6, Zhao et al. disclose: 
wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined by the first device, based on the downlink reception beam training trigger notification message (transmission using an omni beam multiple times, corresponding to the same downlink transmission beams as shown in Fig. 7, [0043], lines 1-4 of ]0045]); 
and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message ([0042] time period and number of times of CRS signal (for example) or DMRS) and time domain positions of the downlink reception beam training signals (implicit in the reception of the transmitted training signals e.g. CRS signals or DMRS signals) in a subframe.(Fig. 7, the CRSs or DMRS are transmitted P times spans the claimed subframe, at least lines 1-4 of [0045]).

Claim 15 is rejected based on the rationale used to reject claim 1 above and from the point of view of the UE (of Fig. 6 or Fig. 9). Regarding the claimed transceiver, processor and a memory (refer to at least [0083], UE is a smart phone comprising an implicit transceiver to implement communication with BS (first device) for example communication of Fig. 6, 9, also [0084]-[0086] disclosing a processor and memory with programs stored in the memory and executed by the processor).

Claim 16 is rejected based on the rationale used to reject claim 2 above.

6.	Claims 1, 2, 4, 6, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (U.S. 2013/0089000).
With respect to claim 1, Hansen et al. disclose: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 9, at least B53 (or any other of the reserved bits [0051]) of the BRP-response corresponds to the claimed downlink beam training trigger notification message and sent by the responder (first device) to the initiator. Regarding the claimed downlink reception beam training refer to the approximate second half of [0011] beam refinement protocol used to improve antenna configuration for reception and [0024] meaning that the initiator of Fig. 9 is a STA (acting in a station device role e.g. mobile phone, lines 5-9 of [0027]). Therefore a mobile station receives B53 of the BRP-Response transmitted by the responder (e.g. BS) of Fig. 9); receiving downlink reception beam training signals sent by the first device (PHY-BRP of Fig. 5, [0044]-[0045], in particular the last three sentences of [0045]), based on the downlink reception beam training trigger notification message (based on the value of 402 of the trigger notification message B53) and time domain positions of the downlink reception beam training signals in a subframe (the time domain position of the training signals within 310 shown in more detail in Fig. 5) ; and performing a downlink reception beam training based on the downlink reception beam training signals (based on the received PHY-BRP 310 or BRP packet 300, [0044]-[0045]); 
wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training signals (e.g. value of 402, B53 being “1” notifies the STA that training signals exist (within appended PHY-BRP of Fig. 5 [0045] shown as 310 in Fig. 9)
wherein the performing the downlink reception beam training based on the downlink reception beam training signals comprises: performing the downlink reception beam training based on the downlink reception beam training signals in the case that the beam receiving beam training trigger notification message applies ( bit value of B53 of 402 is set to “1” indicating the trigger message applies for PHY-BRP); wherein an effective time point of the downlink reception beam training trigger notification message is a time point of receiving the downlink reception beam training trigger notification message plus a time interval (Fig. 9, B53 of the BRP response is received by the initiator (UE) at a certain time point and the claimed effective time point corresponds to that time point plus the duration of B54-B55 (Fig. 8 of the BRP-Response 400) and SIFS 431 (at least lines 1-7 of [0053], [0051] or just SIFS 431 if 402 is transmitted in the last reserved bit B55 (Fig. 8, and second half of [0051]), wherein the time interval is appointed by a second device and the first device or determined by the first device (the time interval is determined by first device (responder of Fig. 9) [0051], lines 1-7 of [0053]. The claimed effective time point of the downlink reception beam training trigger notification message corresponds to the time the PHY-BPR is transmitted).

With respect to claim 2, Hansen et al. disclose: wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device (Fig. 9, BRP-request 420); and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.

With respect to claim 4, Hansen et al. disclose: wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through downlink control information DCI or a dedicated trigger signaling (dedicated trigger signaling of one or more of the reserved bits B53-B55 used to signal if PHY-BRP follows).

With respect to claim 6, Hansen et al. disclose:
wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined 3Serial No. 16/324,880Atty. Dkt. No. 631924-5/DNZ/B-9890PCT by the first device, based on the downlink reception beam training trigger notification message; and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message and time domain positions of the downlink reception beam training signals in a subframe (the initiator receives the transmitted implicit that the downlink reception beam training signals (e.g. STF, CEs) are received according to their time domain positions in a subframe (

Claim 15 is rejected based on the rationale used to reject claim 1 above and from the point of view of the UE (initiator 420). Regarding the claimed transceiver, processor and a memory (refer to at least Fig. 3, [0031]-[0035], approximate second half of [0032] discloses device 200 being a mobile phone (UE) corresponding to the initiator of Fig. 9 [0024], [0044]. Claimed transceiver comprises transmitter 201 and receiver 202, claimed processor refer to baseband module 205 [0031] and memory 206 [0033]-[0034], [0016]., also refer to [0055] implementation using processor executing software).
Claim 16 is rejected based on the rationale used to reject claim 2 above.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 18-19, 21, 23, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2018/0302131) in view of Islam et al. (U.S 2017/0302495)(provisional application supports the subject matter cited in the rejection below).
	With respect to claim 18, claim 18 is rejected based on the rationale used to reject claim 1 above and from the point of view of the base station 100 (of Fig. 6, 9).
	Zhao et al. does not disclose: and time domain positions of the downlink reception beam training signals in a subframe.
	In the field of transmitting DMRS (training signals), Islam et al. disclose: and time domain positions of the downlink reception beam training signals in a subframe ([0059], Fig. 4,[0060]-[0061], 410 locations of DM-RS symbols (in a subframe as shown in Fig. 5B) comprises training signals (at least the two DM-RS symbols spanning respective REs) are sent from the BS to the UE) and Fig. 5B locations of DM-RS symbols include at least their time domain (symbol) locations within a subframe e.g. first or first and seventh symbol in PDSCH [0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao et al. based on the teachings of Islam et al. (Fig. 4, Fig. 5B) to include in S601 (or S903) time domain positions (symbol position) of the downlink reception beam training signals (of the DMRS signals of [0042] of Zhao et al arranged as shown in Fig. 5B of Islam et al. when the channel between the BS and UE of Zhao is a fast time-varying channel ([0059] of Islam et al) in a subframe to allow the UE of Zhao et al. to decode the transmitted DM-RSs ([0005]) when the channel between the BS and UE of Zhao is a fast time-varying channel ([0059] of Islam et al.). 

Claims 19, 21, 30 are rejected based on the rationale used to reject claims 2, 4, 1 above.

With respect to claim 23, Zhao et al. disclose: wherein the sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam (omni beam used of Fig. 7) used by the downlink reception beam training signals; beamforming the downlink reception beam training signals with a beamforming weight of the downlink transmission beam ([0043] beamforming weight  of the analog transmitting weight vector meeting the condition of [0043] omni beam of Fig. 7), and sending the beamformed downlink reception beam training signals to the second device (S602 or S904).

Claim 31 is rejected based on the rationale used to reject claim 1 above and from the point of view of the BS (of Fig. 6 or Fig. 9). Regarding the claimed transceiver, processor and a memory (refer to at least [0082], “”BTS” or “eNB” comprising an implicit transceiver to implement communication with the UE (second device) for example communication of Fig. 6, 9, also [0084]-[0086] disclosing a processor and memory with programs stored in the memory and executed by the processor).

Claim 32 is rejected based on the rationale used to reject claim 19 above.

Allowable Subject Matter
9.	Claims 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        10/12/2022